DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application has a priority date of 31 May 2018 as no additional claims of priority have been made.

Terminal Disclaimer
The terminal disclaimer filed on 19 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/993,824 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Note
Applicant's amendments and arguments filed 19 August 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 13 March 2021, it is noted that claims 1, 3, 6, and 8 have been amended. Claims 26-32 have been newly added. Support can be 

Election/Restrictions
	Applicant has previously elected Group I, drawn to a cleansing composition and has previously elected the following species:
	Combination of sodium C14-16 olefin sulfonate, disodium laureth sulfosuccinate, and alkyl sulfoacetate (non-sulfate anionic surfactant)
	Decylglucoside (alkyl polyglucoside)
	Cocamidopropyl betaine (amphoteric surfactant)
	Polyquaternium-10 (conditioning agent)
	
	The Applicant has amended the instant claims to no longer reflect their original election of species in regards to the non-sulfate anionic surfactant. The surfactant system is now required to comprise an acyl isethionate in all the pending claims. As such, claims 8-9 are rejoined and examined in the instant office action.

Status of the Claims
Claims 1, 3-4, 6, 8-9, 11-16, 18-19, and 24-32 are pending.
Claim 24 is withdrawn.
Claims 1, 3-4, 6, 8-9, 11-16, 18-19, and 25-32 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-4, 6, 8-9, 11-16, 18-19, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2016/0095804).
The Applicant claims, in claim 1, a concentrated composition comprising a surfactant system (25- about 65%) comprising 1) acyl isethionate (about 10- about 50%), 2) alkyl polyglucosides (5- about 25%), and 3) amphoteric surfactants (about 2- about 25%). The composition also comprises conditioning agents (about 0.1- about 10%) and water (about 35- about 75%). It is noted that the concentrations of acyl isethionate, alkyl polyglucosides, and amphoteric surfactants are all relative to the total surfactant system and not to the total cleansing composition. Claims 3-4, 6, and 11-16 all further narrow the species of the aforementioned agents including requiring the non-sulfate anionic surfactant to further comprise additional agents. In claims 8-9, the composition further comprises one or more acyl amino acids. In claim 18, the composition further comprises thickening agents (about 0.01- about 10%). Claim 19 requires the composition be essentially free of silicones, essentially free of film forming polymers, or essentially free of sulfate-based surfactants. In claim 25, the acyl isethionate is limited to a few specific species. Claim 26 combines previous limitations and claims 27-29 further narrow the conditioning agent. Claims 30-32 require the 
Xavier teaches a composition comprising sodium lauroyl methyl isethionate (3.5%), sodium lauryl sulfoacetate (0.7%), disodium laureth sulfosuccinate (1.8%), decyl glucoside (1.0%), cocamidopropyl betaine (3.5%), polyquaternium-10 (0.18%), carbomer (thickener; 0.2%), and water (q.s. = 87%) (Table 1, Example 3). The anionic surfactant that is not alkyl sulfate or ether sulfate (such as sodium lauroyl methyl isethionate, sodium lauryl sulfoacetate, and disodium laureth sulfosuccinate) can be used in amounts of about 3- about 14% [0010]. The amphoteric surfactant can be used in the range of about 0.5- about 8% [0011]. The conditioning agent can be present from 0.01-2% [0013]. Regarding the anionic surfactant that is not alkyl sulfate or ether sulfate, suitable choices that can be used in combination include acyl isethionates [0063], disodium laureth sulfosuccinate [0074], sodium C14-16 olefin sulfonate [0077], sodium lauryl sulfoacetate [0080], and acyl taurate [0063]. Regarding the decyl glucoside, this agent is taught as being an optional nonionic surfactant useful for providing good cleaning properties and recited as being used in amounts of about 0% to about 2% [0200, 0217]. It is noted that the percent compositions of the preceding agents are all reported as part of the overall composition. The composition of Xavier can further comprise glycerin as a stabilizer [0218] and glycols such as glycol esters like PEG-8 glyceryl laurate.
Xavier does not teach all the elected species in one composition. Xavier does not teach the amount of surfactant system or alkyl polyglucoside.
prima facie obvious to prepare the composition of Example 3 of Xavier and further include sodium C14-16 olefin sulfonate in addition to sodium lauryl sulfosuccinate since both are taught by Xavier as being suitable alternative surfactants. In addition, it would have been obvious to include acyl taurate as an anionic surfactant, PEG-8 glyceryl laurate as a nonionic surfactant, and glycerin as a stabilizer. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition comprises all the required elements of the instant claims. Regarding the weight percentages of each component as recited in the claims, it is first noted that the amounts of non-sulfate anionic surfactant, alkyl polyglucoside, and amphoteric surfactants are all recited in instant claim 1 prior to dilution with about 35 to about 75% water. As such, the actual ranges of each of these agents in the overall claimed composition, and not just in the surfactant system concentrate, can be as low as 25% of the recited amounts. Therefore, the overall composition of claim 1 actually comprises, when using 75% water and 25% surfactant system, acyl isethionate and other non-sulfate anionic surfactants (2.5-12.5%), alkyl polyglucoside (1.25-6.25%), and amphoteric surfactants (0.5-6.25%). The overall amounts of these agents in Xavier all fall within the amounts claimed when using the surfactant system in 25% overall of the claimed composition. Regarding the overall amount of surfactant system, the upper limits of all surfactants in Xavier total 24% by combining anionic surfactant (a), amphoteric surfactant (b), and nonionic surfactant (e), which is reasonably close to 25%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, the amount of water in Xavier would fall in the 35-75% range. As such, claims 1, 3-4, 6, 8-9, 11-16, 18-19, 25-32 are obvious in view of Xavier.

Response to Arguments
Applicant's arguments filed 13 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 7 of their remarks, that they have surprisingly found a unique balance of different surfactants that can be used in high concentrations with conditioning agents to form effective cleansing compositions that are unexpectedly robust, stable, and safe, with pleasant rheological properties.
In response, the Applicant’s results can be found in Tables 1-3 and compare various properties of formulations that are found in Example 1. The only composition that has all positive responses for cleansing and lather, foam stability, foam boosting and conditioned feel, and detangling, smoothing, and shine is inventive formulation 1. The difference between inventive formulation 1 and the comparative examples is the choice of surfactants (a) and conditioning agent (b). These data are flawed, however. First, only C-D comprises a conditioning agent along with Inventive formulation 1. Therefore there is no meaningful data on the effect of various surfactants with a conditioning agent. Second, only a final observation is provided for each property and meaningful data with statistical analysis is omitted. Finally, these data are not commensurate in scope with the claimed invention. The claimed invention is broad to large classes of surfactants and conditioning agents in broad ranges of concentrations. Inventive formulation is a single composition that is not sufficient to establish that any 

The Applicant argues, on page 8 of their remarks, that the rejection does not account for 25-65% of a surfactant system. The Applicant argues that Xavier, at best, recites up to 24% of a surfactant system.
In response, 24% is reasonably close to 25%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). The Applicant has not provided evidence that their claimed range is critical or provides an unexpected result, therefore the above rejection is maintained.

The Applicant argues, on page 9-10 of their remarks, that Xavier does not disclose or teach “about 5 to about 25 wt.% of an alkyl polyglucoside.” Specifically, the Applicant argues that an upper limit of “about 2 wt.%” is not reasonably close to “5%” as it is an increase by 227% to make the adjustment. The Applicant argues, on page 10, that the prior art teaches away from using the instantly claimed amounts of alkyl polyglucoside.
In response, the components of the surfactant system in claim 1 are part of a greater composition that is diluted in water. The acyl isethionate, alkyl polyglucoside, and amphoteric surfactant all comprise 25-65% of the overall diluted in water composition. With that in mind, the overall composition of claim 1 can comprise, when 

The Applicant argues, on page 9 of their remarks, that there is no reason to proceed as claimed based on the teachings of Xavier.
In response, art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Xavier provides guidance for including all of the required elements of the instant claims into an aqueous cleansing composition as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613